DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 10/24/2022 has been entered and made of record. Claims 1-2, 5, 8, 11-12, 14, 17, and 20 were amended. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al. (US 2021/0120066) in view of Lee et al. ("A user study on mr remote collaboration using live 360 video," 2018 IEEE International Symposium on Mixed and Augmented Reality (ISMAR)).
Regarding claim 1, Oyman teaches/suggests: A method for shared viewing of video among remote users (Oyman [0033]: “The use case aims to enable immersive experience for remote terminals joining teleconferencing and telepresence sessions, with two-way audio and one-way immersive video, e.g., a remote single user wearing a head-mounted display (HMD) participates to a conference will send audio and optionally 2D video (e.g., of a presentation, screen sharing and/or a capture of the user itself), but receives stereo or immersive voice/audio and immersive video captured by an omnidirectional camera in a conference room connected to a fixed network”), the method comprising: 
an input video stream representing a three-dimensional (3D) space, wherein the input video stream comprises images that each cover a first field of view, the input video stream corresponding to real-time video captured by a camera located in the 3D space (Oyman [0025]: “The room consists of a conference table (for physically present participants), a 360-degree camera, and a view screen. Two of their colleagues, Bonnie (B) and Clyde (C) are travelling and join the meeting through a conference call” [0032]: “In this case, the MRF/MCU receives a viewport-independent stream from A”); 
an output video stream corresponding to the 3D space as seen from a viewing direction specified by the first user, wherein the output video stream comprises images that each cover a second field of view, the second field of view being narrower than the first field of view (Oyman [0032]: “Both B and C, send viewport orientation information to the MRF/MCU and receive viewport-dependent streams from it” [Participant B meets the claimed first user.]); 
Oyman does not teach/suggest:
receiving, by a first computer device operated by a first user, an input video stream; 
generating, by the first computer device and using the input video stream, an output video stream; 
Lee, however, teaches/suggests:
receiving, by a first computer device operated by a first user, an input video stream (Lee §3 ¶1: “On the left, the host user is sharing his/her experience while wearing a 360 panorama camera mounted on a see-through Augmented Reality (AR) HMD. The 360 panorama camera captures the surroundings and shares it with the guest user”); 
generating, by the first computer device and using the input video stream, an output video stream (Lee §3 ¶1: “The guest user wears a VR HMD to watch the shared live panorama scene” §3.1 ¶1: “They can freely look around at different parts of the video streamed from the camera on the host user’s head”); 
Before the effective filing date of the claimed invention, the substitution of one known element (the receiving/generating without a server in Lee) for another (the receiving/generating with a server in Oyman) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to stream the video.

Oyman further teaches/suggests the second user is a user of a second computer device remote from the first computer device (Oyman [0032]: “Both B and C, send viewport orientation information to the MRF/MCU and receive viewport-dependent streams from it” [Participant C meets the claimed second user.]). Oyman does not teach/suggest:
receiving, by the first computer device, information indicating a viewing direction specified by a second user, wherein: 
the viewing direction specified by the second user corresponds to a rotation of the viewing direction specified by the first user, and 
the viewing direction specified by the second user is received by the first computer device as an indication of a perspective from which a second output video stream being displayed to the second user is generated, using the real-time video captured by the camera; 
updating, by the first computer device, the output video stream based on the information indicating the viewing direction specified by the second user, wherein the updating of the output video stream comprises: 
determining, based on the viewing direction specified by the second user, a position or pointing direction for a graphical element that will indicate a region the second user is viewing, and 
updating the output video stream to include the graphical element; and 
causing, by the first computer device, the output video stream to be presented on a display of the first user after the updating of the output video stream.
Lee further teaches/suggests:
receiving, by the first computer device, information indicating a viewing direction specified by a second user (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”), wherein: 
the viewing direction specified by the second user corresponds to a rotation of the viewing direction specified by the first user (Lee §3.2.1 ¶1: “When the user rotates their head, the size of the arrow gets smaller as the user's view gets closer to the other user's view, and it disappears when the View frame is fully visible”), and 
updating, by the first computer device, the output video stream based on the information indicating the viewing direction specified by the second user (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”), wherein the updating of the output video stream comprises: 
determining, based on the viewing direction specified by the second user, a position or pointing direction for a graphical element that will indicate a region the second user is viewing (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa. When the two users are looking in very different directions, the other user's View frame will be out of the view and can’t be seen. In such cases, the system shows View arrow, a virtual arrow that points in the direction where the other user is looking (see Figure 3 (b) and (d))”), and 
updating the output video stream to include the graphical element (Lee Fig. 3: view awareness cues); and 
causing, by the first computer device, the output video stream to be presented on a display of the first user after the updating of the output video stream (Lee Fig. 3: view awareness cues).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the viewport of participant B in Oyman to include the view frame/arrow of Lee for view awareness. As such, Oyman as modified by Lee teaches/suggests:
the viewing direction specified by the second user is received by the first computer device as an indication of a perspective from which a second output video stream being displayed to the second user is generated (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”), using the real-time video captured by the camera (Oyman [0029]: “Both Bonnie and Clyde can see the screen in the conference room as part of the 360-degree video”); 

Regarding claim 2, Oyman as modified by Lee teaches/suggests: The method of claim 1, wherein the camera has a 360° field of view (Oyman [0029]: “Both Bonnie and Clyde can see the screen in the conference room as part of the 360-degree video”).

Regarding claim 3, Oyman as modified by Lee teaches/suggests: The method of claim 2, wherein the information indicating the viewing direction specified by the second user is received from a server that is in communication with the second computer device, and wherein the input video stream is received from the camera or the server (Oyman [0032]: “Both B and C, send viewport orientation information to the MRF/MCU and receive viewport-dependent streams from it” Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Oyman as modified by Lee teaches/suggests: The method of claim 1, wherein the updating of the output video stream comprises: 
determining the position for the graphical element as a position associated with a region of the 3D space that is currently visible in the output video stream (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Oyman as modified by Lee teaches/suggests: The method of claim 1, wherein the updating of the output video stream comprises: 
determining the pointing direction for the graphical element as a pointer to a region of the 3D space that is not currently visible in the output video stream (Lee §3.2.1 ¶1: “When the two users are looking in very different directions, the other user's View frame will be out of the view and can’t be seen. In such cases, the system shows View arrow, a virtual arrow that points in the direction where the other user is looking (see Figure 3 (b) and (d))”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Oyman as modified by Lee does not teach/suggest: The method of claim 1, wherein the updating of the output video stream further comprises: 
updating the output video stream to switch from showing the 3D space as seen from the viewing direction specified by the first user to showing the 3D space from the viewing direction specified by the second user.
Lee further teaches/suggests:
updating the output video stream to switch from showing the 3D space as seen from the viewing direction specified by the first user to showing the 3D space from the viewing direction specified by the second user (Lee §3.1 ¶2: “In case the guest user wants to follow the host user's view direction, the guest user can choose different viewing modes. For example, fixing their view to match the host user’s view”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the viewport of participant B in Oyman as modified by Lee to follow that of participant C as taught/suggested by Lee to choose a different viewing mode.

Regarding claim 7, Oyman as modified by Lee teaches/suggests: The method of claim 6, wherein the output video stream, after being updated to show the 3D space from the viewing direction specified by the second user, is presented on the display of the first user in synchronization with presentation of an additional output video stream on a display of a third user, and wherein the additional output video stream shows the 3D space from the viewing direction specified by the second user (Oyman [0025]: “The room consists of a conference table (for physically present participants), a 360-degree camera, and a view screen. Two of their colleagues, Bonnie (B) and Clyde (C) are travelling and join the meeting through a conference call” [Another remote participant (D) meets the claimed third user.] Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Oyman as modified by Lee teaches/suggests: The method of claim 1, further comprising: 
rotating the viewing direction specified by the first user based on input from the first user (Oyman [0055]: “The viewport is then generated from the spherical video signal (or part thereof) by taking into account the viewport position information from sensors, display characteristics as well as possibly other metadata such as initial viewport information” [0242]: “Examples of such sensors include … gyroscopes” [The claimed rotating is an implicit feature of a gyroscope.]); and 
after rotating the viewing direction specified by the first user, causing information indicating the viewing direction specified by the first user to be communicated to the second computer device, wherein the information indicating the viewing direction specified by the first user is usable for updating the second output video stream being displayed to the second user, and wherein at a time that the information indicating the viewing direction specified by the first user is communicated to the second computer device, the second output video stream corresponds to the 3D space as seen from the viewing direction specified by the second user (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Oyman as modified by Lee teaches/suggests: The method of claim 8, wherein the input from the first user comprises at least one of: 
a physical rotation captured using a gyroscope in the first computer device (Oyman [0242]: “Examples of such sensors include … gyroscopes”); or 
a touch input applied to the display of the first user [This limitation is yet to be considered because of the “at least one of” recitation.].

Regarding claim 10, Oyman as modified by Lee teaches/suggests: The method of claim 1, further comprising: 
receiving information indicating a region of interest within the 3D space, wherein the region of interest is specified by the second user (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”); 
determining that the region of interest is represented in the output video stream (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”); and 
updating the output video stream to include a graphical element indicating the region of interest while maintaining the viewing direction specified by the first user (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle (see Figure 3 (a) and (c)). This shows the guest user exactly what the host user is seeing and vice versa”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 11-19 recite limitations similar in scope to those of claims 1 and 3-10, respectively and are rejected for the same reasons. Oyman as modified by Lee further teaches/suggests one or more processors; a display viewable by a first user; and a memory storing instructions (Oyman [0033]: “The use case aims to enable immersive experience for remote terminals joining teleconferencing and telepresence sessions, with two-way audio and one-way immersive video, e.g., a remote single user wearing a head-mounted display (HMD) participates to a conference will send audio and optionally 2D video (e.g., of a presentation, screen sharing and/or a capture of the user itself), but receives stereo or immersive voice/audio and immersive video captured by an omnidirectional camera in a conference room connected to a fixed network”).

Claim 20 recites limitations similar in scope to those of claim 1 and is rejected for the same reasons. Oyman as modified by Lee further teaches/suggests a non-transitory computer-readable storage medium containing instructions (Oyman [0033]: “The use case aims to enable immersive experience for remote terminals joining teleconferencing and telepresence sessions, with two-way audio and one-way immersive video, e.g., a remote single user wearing a head-mounted display (HMD) participates to a conference will send audio and optionally 2D video (e.g., of a presentation, screen sharing and/or a capture of the user itself), but receives stereo or immersive voice/audio and immersive video captured by an omnidirectional camera in a conference room connected to a fixed network”).
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are moot. Specifically, Applicant's arguments regarding "the input video stream corresponding to real-time video captured by a camera located in the 3D space" and “the viewing direction specified by the second user is received by the first computer device as an indication of a perspective from which a second output video stream being displayed to the second user is generated, using the real-time video captured by the camera” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0355178 – shared environment
US 2021/0392293 – 360 video stream
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611